DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 04/19/2022. Claims 1-20 have been examined and are pending in this application.
Response to Arguments
Applicant's arguments filed 04/19/2022 have been fully considered but they are not persuasive.
The objection to claim 14 is withdrawn in view of the amendment.
Applicant argues, pages 7-8 of the remarks, “This disclosure of Kshirsagar, which the Examiner suggests is a disclosure of the above-quoted initialization features of claim 1, is not a disclosure of initializing a VM to include network-based storage resources, include a database application that utilizes the network-based storage resources, or a backup application that backs up the data generated by the database application as required by claim 1. Claim 1 simply describes a more complex computing environment that is set up and replicated in the VMs of claim 1(where the storage resources, the database application, and the backup application are all integrated with the network configured for each VM based on the configuration file) than anything taught or suggested by Kshirsagar.”
The Examiner respectfully disagrees and submits that Applicant is describing above more than the actual claim requirement. Nevertheless, all of the requirements argued by the Applicant above are taught by the cited references. Kshirsagar describes provisioning of VMs in paragraph [0028]. A virtualization manager 122 may be configured to manage provision of VMs 140 within a virtualized infrastructure 120 and to configure VMs 140 with computing, network, and storage configurations suitable for interoperability with other VMs 140 within the virtualized infrastructure 120, paragraph [0028]. As claimed, “an initialization including: configuring a network for the VM; creating one or more storage resources as part of the network”. Clearly, paragraph [0028] configures a VM 140 with computing, network, and storage configurations. Furthermore, as claimed, the initialization also includes “installing a database application to store data within the storage resources”. This initialization is taught in paragraph [0033]. An application having one or more functional components may be installed or loaded onto the computing platform 102. The functional components include a variety of software including a database server executing on a VM 140, paragraph [0033].
The other claimed initialization step required “installing the backup application to backup the data stored within the storage resources”. The Examiner previously relied on the Vinberg reference for this initialization step. Vinberg teaches that different test environments can be created for an application in order to test different characteristics and/or functionality of an application. A test environment on which an application is installed may test the performance and scalability of the application, paragraph [0071]. For example, a backup utility may be tested, paragraph [0073], and as such the backup utility would be installed.
In addition, Kshirsagar describes an infrastructure template. See Table 1 for an example of an infrastructure template specified in XML. “An infrastructure template specifies infrastructure parameters that describe the existing computing environment (e.g., data center 100) in which the integrated computing platform 102 is being deployed.” Paragraph [0044]. Examples of infrastructure parameters specified by the infrastructure template may include:
1. VLAN identifiers that the network 114 of the computing platform 102 should use for communicating with the network 108 of the existing data center 100,
2. IP addresses of a DNS service running within the data center 100,
3. and a range of IP addresses, subnet masks, and gateway IP address to be assigned to VMs 140 of the computing platform 102.
See paragraph [0044]. “In some embodiments, the infrastructure template may be provided for a specific application deployed within the computing platform 102. As such, the infrastructure parameters contained in the infrastructure template may address specific configurations, settings, and information needed by the application executing within the computing platform 102.” Paragraph [0044].
Based on the description of the infrastructure template in paragraph [0044] of Kshirsagar, it is clear that the infrastructure template of Kshirsagar corresponds to the “configuration file” of the claim. It is noted here that claim 1 does not require that the claimed “configuration file” specifies any parameter of “configuring a network for the VM”, “creating one or more storage resources as part of the network”, “installing a database application to store data within the storage resources”, and “installing the backup application to backup the data stored within the storage resources” as claimed in independent claim 1. Even if assuming, arguendo, that the above steps in claim 1 are performed based on the claimed configuration file which is a reasonable assumption, in Kshirsagar, each VM is configured based on the parameters specified in the infrastructure template. For example, VLAN identifiers specified in the infrastructure template specifies how one or more VMs connected by network 114 should communicate with network 108 (see FIG. 1), IP addresses of DNS (domain name server) service running within the data center 100 thereby enabling access to any domain name (e.g., any resources) within the data center 100 as well as to the internet, a range of IP addresses to be assigned to the VMs 140 thereby enabling communication to and from each VM 140 to any domain name (e.g., any resource). Furthermore, infrastructure template additionally provides for specifications for specific applications to be deployed within a computing platform 102, paragraph [0044], such as the installation of a database server executing on a VM 140, paragraph [0033].
Therefore, the infrastructure template described by Kshirsagar provides for specifications that are similar to the specifications provided for by the configuration file of claim 1.
Applicant further argues about the infrastructure template of Kshirsagar on page 8 of the remarks. This argument is similar to the previously addressed argument and is believed to have been addressed in the preceding paragraphs.
In view of the foregoing remarks, independent claims 1, 9, and 15 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10, 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kshirsagar et al. US 2014/0068022 (“Kshirsagar”) in view of Vinberg et al. US 2006/0037002 (“Vinberg”).
As per independent claim 1, Kshirsagar teaches A system (FIG. 1 illustrates an integrated computing platform 102 configured to provide a virtualized environment. A system administrator 150 may desire to deploy the integrated computing platform 102 within an existing computing environment such as a data center 100 which includes one or more servers, para 0022 and FIG. 1) comprising:
one or more processors (Each server 104 may include conventional computing components, e.g., processors, memory, and storage, para 0022 and FIG. 1);
a non-transitory computer readable medium storing a plurality of instructions, which when executed (Services 106 running on the servers 104 (thereby executing instructions stored on memory) provide one or more IT functions within the data center including backup services, para 0022 and FIG. 1), cause the one or more processors to:
receive a configuration file (An infrastructure template, for example, written in Extensible Markup Language (XML) may be provided, para 0044 and Table 1) specifying components of a plurality of computing environments for implementing a backup application (The infrastructure template specifies infrastructure parameters that describe the existing computing environment (e.g., data center 100) in which the integrated computing platform 102 is being deployed, para 0044 and Table 1), the plurality of computing environments including at least a first computing environment using a first operating system (In a virtualized computer environment, virtual machines are configured to run one or more host computers. Each virtual machine uses CPU and memory resources of one of the host computers and runs its own operating system and applications, para 0004), and a second computing environment using a second operating system (In a virtualized computer environment, virtual machines are configured to run one or more host computers. Each virtual machine uses CPU and memory resources of one of the host computers and runs its own operating system and applications, para 0004);
create, for each of the computing environments, a virtual machine (VM) within a testing environment (A platform manager 130 may invoke a call that directs a virtualization manager 122 to create one or more VMs (e.g., VMs 140) having virtual resources to execute functional components of an application, para 0047 and FIG. 1), the created VMs including at least a first VM for the first operating system, and a second VM for the second operating system (One or more VMs 140 may be created, para 0047 and FIG. 1. In a virtualized computer environment, virtual machines are configured to run one or more host computers. Each virtual machine uses CPU and memory resources of one of the host computers and runs its own operating system and applications, para 0004);
perform, for each of the created VMs, an initialization including: configuring a network for the VM (The virtualization manager 122 may be configured to manage provision of VMs 140 within a virtualized infrastructure 120 and to configure VMs 140 with computing, network, and storage configurations for interoperability with other VMs 140 within the virtualized infrastructure 120, para 0028 and FIG. 1);
creating one or more storage resources as part of the network (The virtualization manager 122 may be configured to manage provision of VMs 140 within a virtualized infrastructure 120 and to configure VMs 140 with computing, network, and storage configurations for interoperability with other VMs 140 within the virtualized infrastructure 120, para 0028 and FIG. 1);
installing a database application to store data within the storage resources (An application having one or more functional components may be installed or loaded onto the computing platform 102. The functional components include a variety of software including a database server executing on a VM 140, para 0033).
Kshirsagar discloses all of the claimed limitations from above and additionally teaches installation of an application, paras 0056, 0062 and FIG. 6, and test the installed applications, para 0065. However, Kshirsagar does not explicitly teach installation of a backup application and executing a testing operation associated with the installed backup application. Hence, Kshirsagar does not explicitly teach “installing the backup application to backup the data stored within the storage resources” and “execute a testing operation associated with the backup application installed on one or more of the created VMs”.
However, in an analogous art in the same field of endeavor, Vinberg teaches installing the backup application to backup the data stored within the storage resources (Different test environments can be created for an application in order to test different characteristics and/or functionality of an application. A test environment on which an application is installed may test the performance and scalability of the application, para 0071. For example, a backup utility may be tested, para 0073, and as such the backup utility would be installed);
execute a testing operation associated with the backup application installed on one or more of the created VMs (The size of data files that are to be used when testing a backup utility can be set to a random set of values and the tests executed ten times with the different values, para 0073).
Given the teaching of Vinberg, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Kshirsagar with teach “installing the backup application to backup the data stored within the storage resources” and “execute a testing operation associated with the backup application installed on one or more of the created VMs”. The motivation would be that it is beneficial to have an improved way to install software applications on computers in a test environment, para 0004 of Vinberg.
As per dependent claim 2, Kshirsagar in combination with Vinberg discloses the system of claim 1. Kshirsagar teaches wherein the initialization of the second VM occurs substantially in parallel with the initialization of the first VM (The virtualization manager 122 may be configured to manage provision of VMs 140 within a virtualized infrastructure 120 and to configure VMs 140 with computing, network, and storage configurations for interoperability with other VMs 140 within the virtualized infrastructure 120, para 0028 and FIG. 1. Since multiple VMs are provisioned and configured with resources, the provisioning and configuring occurs substantially simultaneously).
As per dependent claim 4, Kshirsagar in combination with Vinberg discloses the system of claim 1. Kshirsagar teaches wherein the plurality of instructions, when executed, further cause the one or more processors to: determine, based on the configuration file, one or more combinations of potential components used by each of the first computing environment and the second computing environment (The infrastructure template (see Table 1) specifies parameters that describe the existing computing environment (e.g., data center 100) in which the integrated computing platform 102 is being deployed, para 0044);
select, amongst the determined combinations, a first combination of components for the first VM, and a second combination of components for the second VM (The infrastructure template (see Table 1) specifies parameters that describe the existing computing environment (e.g., data center 100) in which the integrated computing platform 102 is being deployed. The parameters specified and thus selectable include VLAN identifiers that the network 114 of the computing platform 102 should use for communicating with the network 108 of the existing data center 100, IP addresses of a DNS service running within the data center 100, and a range of IP addresses, subnet masks, and gateway IP address to be assigned to VMs 140 of the computing platform 102, para 0044).
As per dependent claim 5, Kshirsagar in combination with Vinberg discloses the system of claim 1. Kshirsagar teaches wherein creating the virtual machine (VM) includes accessing, from the testing environment, a first service endpoint that initiates the creation of the VM (The platform manager 130 may invoke a call that directs the virtualization manager 122 (e.g., through a set of APIs) to create one or more VMs (e.g., VMs 140) having virtual resources to execute the functional components of an application, para 0047 and FIG. 3).
As per dependent claim 6, Kshirsagar in combination with Vinberg discloses the system of claim 1. Kshirsagar teaches wherein performing the initialization includes accessing, from the testing environment, a set of independent service endpoints including: a second service endpoint that configures the network (The virtualization manager 122 may be configured to manage provision of VMs 140 within a virtualized infrastructure 120 and to configure VMs 140 with computing, network, and storage configurations for interoperability with other VMs 140 within the virtualized infrastructure 120, para 0028 and FIG. 1);
a third service endpoint that initiates the creation of the one or more storage resources (The virtualization manager 122 may be configured to manage provision of VMs 140 within a virtualized infrastructure 120 and to configure VMs 140 with computing, network, and storage configurations for interoperability with other VMs 140 within the virtualized infrastructure 120, para 0028 and FIG. 1).
As per dependent claim 7, Kshirsagar in combination with Vinberg discloses the system of claim 6. Kshirsagar teaches wherein accessing the set of independent service endpoints further includes: a fourth service endpoint that installs the database application (An application having one or more functional components may be installed or loaded onto the computing platform 102. The functional components include a variety of software including a database server executing on a VM 140, para 0033).
Kshirsagar may not explicitly disclose, but Vinberg teaches a fifth service endpoint that installs the backup application (Different test environments can be created for an application in order to test different characteristics and/or functionality of an application. A test environment on which an application is installed may test the performance and scalability of the application, para 0071. For example, a backup utility may be tested, para 0073, and as such the backup utility would be installed).
The same motivation that was utilized for combining Kshirsagar and Vinberg as set forth in claim 6 is equally applicable to claim 7.
As per dependent claim 8, Kshirsagar in combination with Vinberg discloses the system of claim 1. Kshirsagar teaches wherein performing the initialization further includes creating a file system on the VM (VMs running inside the integrated platform 102 may communicate with services 106 such as file system management, para 0022 and FIG. 1).
As per claims 9-10 and 12-13, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-2 and 4-5.
As per dependent claim 14, this claim is rejected based on arguments provided above for similar rejected dependent claims 6 and 7.
As per claims 15-16 and 18-19, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-2 and 4-5. For computer program product on a non-transitory computer readable medium, see para 0010 of Kshirsagar.
As per dependent claim 20, this claim is rejected based on arguments provided above for similar rejected dependent claims 6 and 7.
Claims 3, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kshirsagar in view of Vinberg and in further view of Gopal et al. US 2014/0143778 (“Gopal”).
As per dependent claim 3, Kshirsagar in combination with Vinberg discloses the system of claim 1. Kshirsagar and Vinberg may not explicitly disclose, but in an analogous art in the same field of endeavor, Gopal teaches wherein: each of the created storage resources comprises a logical unit number (LUN) (The storage devices may be presented as a “logical unit number” (LUN) where a LUN may refer to a logical data container that looks like a storage device to a host (client) but which actually may be distributed across multiple devices by a storage system 108, para 0033 and FIG. 1C);
performing the initialization further includes: performing a masking that authorizes the VM to access the created LUNs (Storage operating system 107 presents storage space to a parent operating system 113a as LUNs, for example, 103a and 103b, para 0059 and FIG. 1C);
performing a raw disk mapping (RDM) that presents each of the created LUNs directly to the VM from the network (Storage operating system 107 presents storage space to a parent operating system 113a as LUNs, for example, 103a and 103b. The parent operating system 113a generates a virtual hard drive (VHD) file for the presented LUNs, for example, VM1-VHD 105a is the VHD file for LUN 103a and VHD file 103b is for LUN 103b, para 0059 and FIG. 1C).
Given the teaching of Gopal, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Kshirsagar and Vinberg with “wherein: each of the created storage resources comprises a logical unit number (LUN); and performing the initialization further includes: performing a masking that authorizes the VM to access the created LUNs; and performing a raw disk mapping (RDM) that presents each of the created LUNs directly to the VM from the network”. The motivation would be that the method and the system allows one to efficiently perform a restore operation, para 0053 of Gopal.
As per dependent claims 11 and 17, these claims are rejected based on arguments provided above for similar rejected dependent claim 3.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132